MEMORANDUM **
*683California State prisoner Alan Richard Myers appeals the district court’s denial of his 28 U.S.C. § 2254 habeas corpus petition, which challenged his first degree murder conviction. We affirm.
Myers claims that his trial attorney did not perform a sufficient investigation and thereby deprived him of his right to the effective assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984). The state courts found to the contrary, but Myers contends that we should still grant relief because they applied the law improperly. See 28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 401-09, 120 S.Ct. 1495, 1518-21, 146 L.Ed.2d 389 (2000); Nguyen v. Lindsey, 232 F.3d 1236, 1239-40 (9th Cir.2000). We have reviewed the record and we disagree.
As the state courts and the district court decided, counsel certainly did quite enough under the circumstances to bring his actions within the broad range of conduct that we consider reasonable professional assistance. Strickland, 466 U.S. at 690, 104 S.Ct. at 2065. Myers’ suggestion that counsel could have done more does not change that; a claim of that kind can almost always be made. See Babbitt v. Calderon, 151 F.3d 1170, 1173-74 (9th Cir. 1998). What Myers’ attack amounts to is a request that we use the distorting hindsight that the Supreme Court has warned us against. See Strickland, 466 U.S. at 689, 104 S.Ct. at 2065; Smith v. Stewart, 140 F.3d 1263, 1268 (9th Cir.1998); Siri-pongs v. Calderon, 35 F.3d 1308, 1323 (9th Cir.1994) (Fernandez, J., dissenting).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the *683courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We decline to address other issues raised by Myers, which are not within the certifícate of appealability granted by the district court. See United States v. Zuno-Arce, 209 F.3d 1095, 1103 (9th Cir.2000); Hiivala v. Wood, 195 F.3d 1098, 1102-03 (9th Cir.1999).